[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Having reviewed the documents filed in response to Court's order of April 8, 1997, I have concluded that the defendant's June 11, 1996 Motion to Set Aside Default, and defendant's June 21, 1996, Motion to Re-Open Judgment and Set Aside Default ought to be granted, and they are therefore granted. Consequently, plaintiff's Second Supplemental Objection to Motion to Re-Open Judgment and Set Aside Default dated June 2, 1997, is denied. Notwithstanding the concerns raised by CIGNA, the documents filed by defendant substantially comply with the Court's order of April 8, 1997. Discovery is available to provide factual information to the parties in this case, including information sought by CIGNA to enable it to file appropriate motions in response to the allegations made in the Third Revised Counterclaim dated May 29, 1997. In light of the history of this case, the parties are reminded that failure to comply in good faith with discovery requests and orders may result in the imposition of sanctions.
Douglas S. Lavine Judge, Superior Court